

CONDITIONAL ACCEPTANCE OF SETTLEMENT OFFER AND RELEASE


This CONDITIONAL ACCEPTANCE OF SETTLEMENT OFFER AND RELEASE (hereinafter
referred to as this “Release”) is entered into effective as of November 17,
2010, by and between among each of Ian T. Bothwell (“Bothwell”), Bruce I. Raben,
Ricardo Rodriguez, Murray J. Feiwell, Nicholas J. Singer and Douglas L. Manner
(each, an “RVEP Insider” and collectively, the “RVEP Insiders”), on the one
hand, and Rio Vista Energy Partners, L.P., a Delaware partnership (collectively
with its subsidiaries, the “Company”), on the other hand.  The RVEP Insiders and
the Company are also collectively referred to herein as the “Parties”.


RECITALS


A.          The Company owes the RVEP Insiders approximately $450,000 in
aggregate (together with any other amounts, known or unknown, that may be owing
to the RVEP Insiders (other than unpaid salary and related benefits owing to
Bothwell for the period commencing January 1, 2010 through the date of this
Agreement) by the Company, the “Gross Insiders Amount”) in unpaid salaries,
bonuses and other fees in respect of services provided by the RVEP Insiders to
and on behalf of the Company (the “Services”).


B.           The Company has also made past commitments to issue or grant
certain warrants to acquire Company securities to the Insiders (collectively,
the “Insider Warrants”), none of which had been issued as of the date hereof.


C.           In connection with and as a condition to the closing of the
transactions contemplated by that certain Securities Purchase and Sale Agreement
by and between Central Energy, LLC (the “Purchaser”), the Company and Penn
Octane Corporation dated as of May 25, 2010 (as amended, the “SPA”), the Company
has made an offer of settlement of the Gross Insiders Amount, which offer
consists of payment of $359,000  (the “Settlement Amount”) together with
interest thereon, on or before the date which is nine months following the
Closing Date (as defined in the SPA) (the “Outside Date”).


D.          The Company has conditioned its settlement offer on, inter alia, the
surrender by the RVEP Insiders of any and all rights they may have, individually
and collectively, to any Insider Warrants.


E.           In connection with the closing of the SPA, the Company will be
issued a promissory note in the principal amount of One Million Dollars and No
Cents ($1,000,000.00) by the Purchaser (the “Purchaser Note”), which Purchaser
Note shall bear interest at 7.5% per annum and shall be payable on or prior to
the Outside Date, pursuant to which the Purchaser is obligated to pay the first
monies payable under the Purchaser Note (up to the Settlement Amount plus
Interest) directly to the Insiders Account (as defined below).


Subject to the conditions precedent and terms set forth in this Release, the
Parties have agreed to settle and compromise all of the claims between them,
including as it relates to payment of the Gross Insiders Amount.

 
1

--------------------------------------------------------------------------------

 


SETTLEMENT


In consideration of the compromise of any and all respective claims and
contentions, and the promises, representations, and warranties contained in this
Release, the parties agree as follows:


1.           Settlement Amount; Surrender of Rights to Insider Warrants.  The
Insiders agree to accept payment of the Settlement Amount plus interest thereon
at the rate of 7.5% per annum from and after the Closing Date (“Interest”) as
payment in full for the Gross Insiders Amount, which amount reflects a
substantial discount of the actual amount owed, subject to full payment of the
Settlement Amount (together with interest thereon) on or prior to the Outside
Date and according to the other terms set forth below.  Each RVEP Insider
further agrees not to pursue enforced collection for the Settlement Amount prior
to the Outside Date, except as may be otherwise expressly set forth below.  Each
RVEP Insider hereby irrevocably surrenders any right he may have to any Insider
Warrants and agrees that any such rights are forever forfeited with respect
thereto from and after the date of this Release.


2.           Payment Terms and Schedule.


(a)          The Company shall make payment of the Settlement Amount (or cause
such payment to be made) together with Interest thereon to the Insiders, pro
rata based on the percentages set forth on Schedule 1 to this Release, on or
prior to the Outside Date, by certified check or wire transfer to the escrow
account set forth on Schedule 1 or such other account(s) as may be directed in
writing by Bothwell (as the Insiders Representative) or by RVEP Insiders holding
a majority of the ProRata Percentages in aggregate (the “Insiders Account”).


(b)         If the Company fails to make or cause to be made payment to the
Insiders of the Settlement Amount plus accrued and unpaid Interest thereon on or
prior to the Outside Date, the release by the Insiders set forth in Section 3 of
this Release shall be null and void, and the Insiders shall retain the right to
be paid the Settlement Amount plus interest thereon from the Closing Date at the
rate of 7.5% per annum.


(c)         Upon default by the Company for failure to make payment of the
Settlement Amount plus accrued and unpaid Interest thereon on or prior to the
Outside Date, the Insiders shall have the option to exercise any and all
applicable remedies for recovery of the Settlement Amount, including but not
limited to the referral of the issue to a debt collection agency, and/or the
filing of a lawsuit for collection of such amount.


(d)         The Company agrees, for so long as any of the Settlement Amount plus
Interest remains unpaid, to cause any monies it receives under the Purchaser
Note to be promptly paid to the Insider Escrow Account until all such amounts
are fully paid.


3.           Insiders’ Release.  The following release by the Insiders shall be
valid only in the event the entire Settlement Amount plus Interest is paid by
the Company to the Insiders in full on or prior to the Outside Date:

 
2

--------------------------------------------------------------------------------

 


(a)         Subject to timely payment of the full Settlement Amount plus
Interest thereon, each Insider hereby releases and forever discharges the
Company and Rio Vista GP, LLC, as well as their respective officers, directors,
employees, owners, agents, attorneys and assigns (hereinafter referred to as
“Company Released Parties” and the “RVGP Released Parties” respectively) from
any and all claims, rights, demands, liabilities, actions or causes of action,
obligations, and damages of any kind, name, nature or description, either at law
or in equity, whether known or unknown, that in any manner may have arisen from
the beginning of time through the Closing Date, including without limitation,
any claim any Insiders may have to any Insider Warrants.


(b)         The preceding release extends to and includes any and all claims,
liabilities, injuries, damages, and causes of action against the Company
Released Parties and the RVGP Released Parties, that any Insider does not
presently anticipate, know, or suspect to exist, but that may develop, accrue,
or be discovered in the future.


EACH INSIDER EXPRESSLY WAIVES ALL RIGHTS UNDER CALIFORNIA CIVIL CODE SECTION
1542 AND ANY SIMILAR APPLICABLE STATE OR FEDERAL STATUTE, WHICH PROVIDES: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”


(c)         Each Insider represents and warrants that it has considered the
possibility that claims, liabilities, injuries, damages and causes of action
against the Company Released Parties that it does not presently know or suspect
to exist in its favor may develop, accrue, or be discovered in the future, and
that it voluntarily assumes that risk as part of the consideration for this
Release.


(d)         Nothing in the releases set forth herein will affect any Insider’s
right to receive the benefits set forth in this Release, or affect an Insider’s
right to make claim for his pro rata percentage (as set forth in Schedule 1) of
the Settlement Amount in the event of a breach or default by the Company of this
Release.


(e)         This Release does not apply to any obligation owed to an Insider by
any entity other than the Company, including, but not limited to Penn Octane
Corporation.


4.           No Assignment of Claims.      All parties hereto represent and
warrant that each of them has not assigned, transferred or negotiated, or
purported to assign, transfer or negotiate, to or with any person, firm,
corporation or other legal entity any claim, right, demands, liability, action,
obligation, cost, expense, or cause of action herein released.  Each Party
further hereby warrants and represents that there is no other person or entity
from whom a release or waiver should be obtained for any of the claims, rights,
demands, liabilities, actions or causes of action hereby released or settled.


Notwithstanding the foregoing, each Insider shall have the right and option to
assign its claim for payment of the Settlement Amount and Interest thereon in
the event the Company fails to timely make payment of the Settlement Amount and
Interest thereon upon the terms and conditions set forth in Section 2 above.

 
3

--------------------------------------------------------------------------------

 


5.           Binding Agreement.      All Parties hereto expressly acknowledge
that this Release shall be binding on any predecessors, representatives,
successors, heirs, assigns or issue of the parties hereto.


6.           Cooperation.      The parties hereto hereby agree to fully
cooperate and take any and all necessary steps to carry out the intent of this
Release.


7.           Injunctive Relief.      This Release may be pleaded by any party as
a full and complete defense to any claim covered by the Release as set forth
herein and each party hereby consents that it may be used as a basis for entry
of a temporary, preliminary, and/or permanent injunction against, any action,
suit or other proceeding based on any claim or claims released by this Release.


8.           Choice of Law.      This Release is entered into in accordance
with, and shall be governed by, the laws of the State of California; provided,
however, that in the event any law or laws of the State of California shall
require or otherwise dictate that the laws of any other state or jurisdiction be
applied in any proceeding, such California law or laws shall be superseded by
this paragraph and the remaining laws of the State of California shall be
applied in such proceeding.  Where the context requires, the masculine,
feminine, and neuter genders shall be construed to include each other, as shall
the singular and the plural and the past, present, and future tenses.  Any
action brought to enforce the terms of this Release may be brought in the San
Francisco County Superior Court.  The Company irrevocably waives any right to
challenge personal jurisdiction or the appropriateness of venue.


9.           Severability.      In the event that any portion of this Release is
adjudged by a court of competent jurisdiction to be unenforceable, it is the
express intent of the parties that the remainder of this Release shall remain in
full force and effect.


10.         Representation by Counsel.      Each party represents and warrants
that they have, or had, the opportunity to employ attorneys to represent them
with respect to the Release and all matters covered hereby, and that they have
been fully advised with respect to their respective rights and responsibilities
in connection with the execution of this Release to the extent they view
appropriate.  This Release was drafted jointly by or on behalf of the parties,
and shall not be interpreted against any party on the basis that the party or
the party’s attorney drafted any of the provisions.


11.         Entire Agreement.      This Release supersedes any and all other
agreements, or releases either oral or in writing, among the parties with
respect to the subject matter hereof, and contains the entire agreement among
the parties relating to such subject matter.  Each party represents and warrants
that no promise or inducement to enter into this Release has been made to him
that is not set forth in this Release.  This Release may not be orally
superseded, modified or amended except by an instrument in writing executed by
the parties hereto.

 
4

--------------------------------------------------------------------------------

 


12.         Further Assurances.      Each party agrees that it will execute, or
cause to be executed, such further documents as may be needed to carry out the
expressed intents and purposes of this Release.


13.         Attorney Fees and Costs.      If any legal action is commenced to
interpret, enforce, or recover damages for the breach of any term of this
Release, or in the collection of the Settlement Amount or Interest thereon, the
prevailing party shall be entitled to recover reasonable attorney fees incurred
in connection with that action, in addition to costs of suit.


14.         No Admission of Liability.      It is expressly understood,
acknowledged and agreed to that, by reason of entering into this Release, none
of the parties admit, expressly or impliedly, any fact or liability of any type
or nature with respect to any matter, whether or not referred to herein, and
that this Release is entered into solely by way of compromise and settlement
only.


15.         Counterparts.  This Release may be executed in two or more
counterparts, each of which shall be deemed to be an original, and all
counterparts shall together constitute the Release. This Release may be executed
by facsimile signature, and such signatures shall be treated as a fully
enforceable signature hereto upon receipt by facsimile or mail by the other
party.


16.         Authority.  Each undersigned person signing this Release hereby
represents and warrants that they are duly authorized to execute this Release on
behalf of the entity named and said Release will be fully binding on each of the
respective parties in accordance with its terms.


REMAINDER OF PAGE DELIBERATELY LEFT BLANK

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Release to be executed
effective as of the day and year stated below.


Date: November 17, 2010


RIO VISTA ENERGY PARTNERS L.P.


Date: 11/17/10
By:  
/s/ Ian T. Bothwell
 
Name:  Ian T. Bothwell
 
Title:  President and CEO



INSIDERS


/s/ Ian T. Bothwell
Ian T. Bothwell
 
/s/ Bruce I. Raben
Bruce I. Raben
 
/s/ Ricardo Rodriguez
Ricardo Rodriguez
 
/s/ Murray J. Feiwell
Murray J. Feiwell
 
/s/ Nicholas J. Singer
Nicholas J. Singer
 
/s/ Douglas L. Manner
Douglas L. Manner


 
6

--------------------------------------------------------------------------------

 